Exhibit 10.5




FORM OF AGREEMENT
CHANGE IN CONTROL AGREEMENT
THIS CHANGE IN CONTROL AGREEMENT (“Agreement) is made as of January 31, 2020, by
and between Acuity Brands, Inc. (the “Company”) and Neil M. Ashe (the
“Executive”).
WHEREAS, Executive is a key executive employee of the Company; and
WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined) exists and can
result in significant distractions of its key executive personnel because of the
uncertainties inherent in such a situation;
WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its stockholders to retain the services of the Executive in
the event of a Change in Control and to ensure Executive’s continued dedication
and efforts in such event without undue concern for Executive’s personal
financial and employment security; and
WHEREAS, in order to continue to induce the Executive to provide services to the
Company (including its subsidiary corporations), particularly in the event of
the occurrence of a Change in Control, the Company desires to enter into this
Agreement with the Executive to provide the Executive with certain benefits in
the event his/her employment is terminated as a result of, or in connection
with, a Change in Control and to provide the Executive with certain other
benefits whether or not the Executive’s employment is terminated; and
WHEREAS, this Agreement is not intended to provide for the deferral of
compensation within the meaning of Section 409A of the Code, but rather, is
intended to satisfy the short-term deferral exemption under Treasury Regulation
(“Treas. Reg.”) §1.409A-1(b)(4) in tandem with the separation pay exemption
under Treas. Reg. §1.409A-1(b)(9); and
NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:
1.
Term of Agreement.

1.1    This Agreement shall commence on the date hereof and shall continue
unless or until terminated as provided herein. This Agreement shall not be
considered an employment agreement and in no way guarantees Executive the right
to continue in the employment of the Company or its affiliates. Executive’s
employment is considered employment at will, subject to Executive’s right to
receive payments and benefits upon certain terminations of employment as
provided below.
1.2    Each place in this Agreement where a reference to the “Company” appears
that relates to the Executive’s employment, restrictive covenants, termination
of employment, or performing services, including the definitions of “Cause” and
“Good Reason”, such reference shall mean and include any subsidiary of the
Company which is the primary service recipient of the Executive's services.
Further, in each place where this Agreement refers to a benefit plan or program,
payment of compensation, compensation arrangement or other similar plan or
program maintained by the Company, such reference shall include any plan,
program or arrangement maintained or established by a subsidiary of the Company.
Notwithstanding the foregoing, the





--------------------------------------------------------------------------------

Exhibit 10.5


references in the definition of “Change in Control” and similar references to
changes in ownership and control of the Company shall mean and refer only to
Acuity Brands, Inc., a Delaware corporation.
2.
Definitions

2.1Cause. For purposes of this Agreement, a termination for “Cause” is a
termination evidenced by a resolution adopted in good faith by two-thirds of the
Board that the Executive (a) intentionally and continually failed to
substantially perform Executive’s duties with the Company (other than a failure
resulting from the Executive’s incapacity due to physical or mental illness)
which failure continued for a period of at least thirty (30) days after a
written notice of demand for substantial performance has been delivered to the
Executive specifying the manner in which the Executive has failed to
substantially perform, or (b) intentionally engaged in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise;
provided, however, that no termination of the Executive’s employment shall be
for Cause as set forth in clause (b) above until (x) there shall have been
delivered to the Executive a copy of a written notice setting forth that the
Executive was guilty of the conduct set forth in clause (b) and specifying the
particulars thereof in detail, and (y) the Executive shall have been provided an
opportunity to be heard by the Board or a committee of the Board (with the
assistance of the Executive’s counsel if the Executive so desires). No act, nor
failure to act, on the Executive’s part, shall be considered “intentional”
unless he has acted, or failed to act, with a lack of good faith and without a
reasonable belief that Executive’s action or failure to act was in the best
interest of the Company. Notwithstanding anything contained in this Agreement to
the contrary, no failure to perform by the Executive after a Notice of
Termination is given by the Executive shall constitute Cause for purposes of
this Agreement.
2.2Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean any of the following events:
(a)The acquisition (other than from the Company in an acquisition that is
approved by the Incumbent Board) by any “Person” (as the term person is used for
purposes of Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)), of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the 1934 Act) of thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding voting securities; or
(b)The individuals who, as of the day and year first written above, are members
of the Board (the “Incumbent Board”), cease for any reason to constitute at
least fifty percent (50%) of the Board; provided, however, that if the election,
or nomination for election by the Company’s stockholders, of any new director
was approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Agreement, be considered as a member of the
Incumbent Board; or
(c)Consummation of a merger or consolidation involving the Company if the
stockholders of the Company, immediately before such merger or consolidation do
not, as a result of such merger or consolidation, own, directly or indirectly,
more than sixty percent (60%) of the combined voting power of the then
outstanding voting securities of the corporation resulting from such merger or
consolidation in substantially the same proportion as their ownership of the
combined voting power of the voting securities of the Company outstanding
immediately before such merger or consolidation;
(d)Consummation of a complete liquidation or dissolution of the Company or the
sale or other disposition of all or substantially all of the assets of the
Company; or





--------------------------------------------------------------------------------

Exhibit 10.5


(e)The stockholders of the Company approve the sale of all or substantially all
of the assets of the Company or any merger, consolidation, issuance of
securities or purchase of assets, the result of which would be the occurrence of
any event described in clause (c) or (d) above.


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to Section 2.2(a), solely because thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities is acquired
by (i) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Company or any of its subsidiaries or
(ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such acquisition
(hereinafter referred to as “Related Persons”).
2.3Code. For purposes of this Agreement, “Code” means the Internal Revenue Code
of 1986, as amended.
2.4Company’s Business. For purposes of this Agreement, “Company’s Business”
means the design, manufacture, installation, servicing, and/or sale of one or
more of the following and any related products and/or services: lighting
fixtures and systems; lighting control components and systems (including but not
limited to dimmers, switches, relays, programmable lighting controllers,
sensors, timers, and range extenders for lighting and energy management and
other purposes); building management and/or control systems; commercial building
lighting controls; intelligent building automation and energy management
technologies, products, software and solutions with respect to HVAC systems and
HVAC controls and sensors; motorized shading and blind controls; building
security and access control and monitoring for fire and life safety; emergency
lighting fixtures and systems (including but not limited to exit signs,
emergency light units, inverters, back-up power battery packs, and combinations
thereof); battery powered and/or photovoltaic lighting fixtures; electric
lighting track units; hardware for mounting and hanging electrical lighting
fixtures; aluminum, steel and fiberglass fixture poles for electric lighting;
light fixture lenses; sound and electromagnetic wave receivers and transmitters;
flexible and modular wiring systems and components (namely, flexible branch
circuits, attachment plugs, receptacles, connectors and fittings); LED drivers
and other power supplies; daylighting systems including but not limited to
prismatic skylighting and related controls; organic LED products and technology;
medical and patient care lighting devices and system; indoor positioning
products and technology; sensor based information networks; distributed software
services; and any wired or wireless communications and monitoring hardware or
software related to any of the above.
2.5Confidential Information. For purposes of this Agreement, “Confidential
Information” means:
(a)Data and information relating to the Company’s Business; disclosed to
Executive or of which Executive became aware of as a consequence of Executive's
relationship with the Company; having value to the employer; not generally known
to the competitors for the employer; and which includes trade secrets, methods
of operation, names of customers, price lists, financial information and
projections, route books, personnel data, and similar information For purposes
of this Agreement, subject to the foregoing, and according to terminology
commonly used by the Company, the Company’s Confidential Information shall
include, but not be limited to, information pertaining to: (1) business
opportunities; (2) data and compilations of data relating to the Company’s
Business; (3) compilations of information about, and communications and
agreements with, customers and potential customers of the Company; (4) computer
software, hardware, network and internet technology utilized, modified or
enhanced by the Company or by





--------------------------------------------------------------------------------

Exhibit 10.5


Executive in furtherance of Executive’s duties with the Company; (5)
compilations of data concerning Company products, services, customers, and end
users including but not limited to compilations concerning projected sales, new
project timelines, inventory reports, sales, and cost and expense reports; (6)
compilations of information about the Company’s employees and independent
contracting consultants; (7) the Company’s financial information, including,
without limitation, amounts charged to customers and amounts charged to the
Company by its vendors, suppliers, and service providers; (8) proposals
submitted to the Company’s customers, potential customers, wholesalers,
distributors, vendors, suppliers and service providers; (9) the Company’s
marketing strategies and compilations of marketing data; (10) compilations of
data or information concerning, and communications and agreements with, vendors,
suppliers and licensors to the Company and other sources of technology,
products, services or components used in the Company’s Business; (11) any
information concerning services requested and services performed on behalf of
customers of the Company, including planned products or services; and (12) the
Company’s research and development records and data. Confidential Information
also includes any summary, extract or analysis of such information together with
information that has been received or disclosed to the Company by any third
party as to which the Company has an obligation to treat as confidential.
(b)Confidential Information shall not include:
(i)Information generally available to the public other than as a result of
improper disclosure by Executive;
(ii)Information that becomes available to Executive from a source other than the
Company (provided Executive has no knowledge that such information was obtained
from a source in breach of a duty to the Company);
(iii)Information disclosed pursuant to law, regulations or pursuant to a
subpoena, court order or legal process; and/or
(iv)Information obtained in filings with the Securities and Exchange Commission.


2.6Covered Period. For purposes of this Agreement, “Covered Period” means the
period of time beginning on the first occurrence of a Change in Control and
lasting through the twenty-four month anniversary of the occurrence of the
Change in Control. The Covered Period shall also include the six-month period
before the occurrence of the Change in Control if a Qualifying Termination
occurs during such period at the request of a Third Party in anticipation of the
Change in Control and the Change in Control occurs.
2.7Customers. For purposes of this Agreement, “Customers” means those entities
and/or individuals who are customers of the Company and/or its affiliates with
respect to which, within the two-year period preceding Executive’s Termination
Date: (i) Executive had Material Contact on behalf of the Company; (ii)
Executive acquired, directly or indirectly, Confidential Information or Trade
Secrets as a result of Executive’s employment with the Company; and/or (iii)
Executive exercised oversight or responsibility of subordinates who engaged in
Material Contact on behalf of the Company.
2.8Disability. For purposes of this Agreement, “Disability” shall have the
meaning ascribed to such term in the Company’s long-term disability plan or
policy covering the Executive, or in the absence of such plan or policy, a
meaning consistent with Code Section 22(e)(3).





--------------------------------------------------------------------------------

Exhibit 10.5


2.9Good Reason.
(a)For purposes of this Agreement, “Good Reason” shall mean the Executive
terminated his/her employment with the Company and its subsidiaries because,
during the Covered Period, one or more of the following conditions arose and the
Executive notified the Company of such condition within ninety (90) days of its
occurrence and the Company did not remedy such condition within thirty (30)
days:
(i)a material diminution in the Executive’s authority, duties, or
responsibilities (including reporting responsibilities) which, in the
Executive’s reasonable judgment, represents an adverse change from Executive’s
status, title, position or responsibilities as in effect immediately prior
thereto;
(ii)a reduction in the Executive’s base salary or any failure to pay the
Executive any compensation or benefits to which he is entitled within five days
of the date due;
(iii)the Company’s requiring Executive to be based more than 50 miles from the
primary workplace where Executive is based immediately prior to the Change in
Control except for reasonably required travel on the Company’s business which is
not greater than such travel requirements prior to the Change in Control; or
(iv)any material breach by the Company of any provision of this Agreement or the
employment letter dated January 8, 2020.
(b)Any event or condition described in this Section 2.9 which occurs during the
Covered Period and which the Executive reasonably demonstrates was at the
request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control (a “Third Party”) shall
constitute Good Reason for purposes of this Agreement.
(c)The Executive’s right to terminate his/her employment pursuant to this
Section 2.9 shall not be affected by Executive’s incapacity due to physical or
mental illness.
2.10Inventions. For purposes of this Agreement, “Inventions” means
contributions, discoveries, improvements, ideas and works of authorship, whether
or not patentable or copyrightable (i) which relate directly to the business of
the Company, (ii) which result from any work performed by Executive or by
Executive’s fellow employees for the Company, (iii) for which equipment,
supplies, facilities, Confidential Information or Trade Secrets of the Company
or its affiliates are used, or (iv) which is developed on the Company’s time.
2.11Material Contact. For purposes of this Agreement, “Material Contact” shall
have the meaning set forth in O.C.G.A. § 13-8-51(10), which includes contact
between an employee and each customer or potential customer: with whom or which
the Executive dealt on behalf of the Company; whose dealings with the Company
were coordinated or supervised by the Executive; about whom the Executive
obtained Confidential Information in the ordinary course of business as a result
of Executive’s association with the Company; or who receives products or
services authorized by the Company, the sale or provision of which results or
resulted in compensation, commissions, or earnings for the Executive within two
years prior to the Executive’s Termination Date.
2.12Sales Agent. For purposes of this Agreement, “Sales Agent” is any
third-party agency, and/or its representatives, with which or whom the Company
has contracted for the purpose of facilitating the sale of the Company’s
products.





--------------------------------------------------------------------------------

Exhibit 10.5


2.13Termination Date. For purposes of this Agreement, “Termination Date” shall
mean the date the Executive ceases employment with the Company and its
subsidiaries and has incurred a “Separation from Service” as such is defined
under Treas. Reg. § 1.409A-1(h) which means the termination of the Executive's
employment with the Company for reasons other than death or Disability. Whether
a Separation from Service takes place is determined based on the facts and
circumstances surrounding the termination of the Executive's employment and
whether the Company and the Executive intended for the Executive to provide
significant services for the Company following such termination. A change in the
Executive's employment status will not be considered a Separation from Service
if:
(a)the Executive continues to provide services as an employee of the Company at
an annual rate that is twenty percent (20%) or more of the services rendered, on
average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or
(b)the Executive continues to provide services to the Company in a capacity
other than as an employee of the Company at an annual rate that is fifty percent
(50%) or more of the services rendered, on average, during the immediately
preceding three full calendar years of employment (or if employed less than
three years, such lesser period) and the annual remuneration for such services
is fifty percent (50%) or more of the average annual remuneration earned during
the final three full calendar years of employment (or if less, such lesser
period).
For purposes of determining whether a termination of employment has occurred, a
reference to the Company shall also be deemed a reference to any affiliate
thereof within the contemplation of Code Sections 414(b) and 414(c).


2.14Territory. For purposes of this Agreement, “Territory” means the United
States, Canada and Mexico. Executive acknowledges that the Company is licensed
to do business and in fact does business in all fifty states in the United
States. Executive further acknowledges that the services he has performed and
may continue to perform on behalf of the Company or its affiliates, including
executive services, are at a senior managerial level and are not limited in
their territorial scope to any particular city, state, or region, but instead
affect the Company's activity within the entire United States. Specifically,
Executive provides executive services on the Company's behalf, travels
throughout the United States to attend Company meetings, visit Company factories
and distribution centers, meet with Company agents and distributors, and attend
trade shows. Accordingly, Executive agrees that these restrictions are
reasonable and necessary to protect the Confidential Information, trade secrets,
business relationships, and goodwill of the Company.


2.15    Trade Secrets. For purposes of this Agreement, “Trade Secrets.” means
Confidential Information constituting a trade secret under Georgia Law, O.C.G.A.
§§ 10-1-760, et seq.


2.16    1934 Act. For purposes of this Agreement, “1934 Act” means the
Securities Exchange Act of 1934, as amended.







--------------------------------------------------------------------------------

Exhibit 10.5


3.
Termination of Employment.

3.1If, during the term of this Agreement, the Executive’s employment with the
Company shall be terminated during the Covered Period, the Executive shall be
entitled to the following compensation and benefits depending upon the
circumstances of such termination (in addition to any compensation and benefits
provided for under any of the Company’s employee benefit plans, policies and
practices):
a.If the Executive’s employment is terminated (1) by the Company for Cause, (2)
due to Disability, (3) by reason of the Executive’s death, or (4) by the
Executive other than for Good Reason, then the Company shall pay the Executive
or his/her estate, as applicable, on the next regular payroll cycle following
the Termination Date, all amounts earned or accrued through the Termination Date
but not paid as of the Termination Date, including (i) base salary, (ii)
reimbursement for reasonable and necessary expenses incurred by the Executive on
behalf of the Company during the period ending on the Termination Date, (iii)
vacation pay, and (iv) sick leave (collectively, “Accrued Compensation”). In
addition to the foregoing, if the Executive’s employment is terminated by the
Company for Disability or by reason of the Executive’s death, the Company shall
pay to the Executive or his/her beneficiaries an amount equal to the “Pro Rata
Bonus” (as hereinafter defined). The “Pro Rata Bonus” is an amount equal to the
Bonus Amount (as hereinafter defined) multiplied by a fraction the numerator of
which is the number of days in such fiscal year through the Termination Date and
the denominator of which is 365. The term “Bonus Amount” shall mean the greater
of the following: (x) most recent annual bonus paid or payable to the Executive,
or (y) the annual bonus payable for the fiscal year during which the Termination
Date occurs, or, if greater, for the fiscal year during which a Change in
Control occurred, or (z) average of the annual bonuses paid or payable during
the three full fiscal years ended prior to the Termination Date or, if greater,
the three full fiscal years ended prior to the Change in Control (or, in each
case, such lesser period for which annual bonuses were paid or payable to the
Executive). Executive’s entitlement to any other compensation or benefits shall
be determined in accordance with the Company’s employee benefit plans and other
applicable programs and practices then in effect. In the event Executive becomes
entitled to the Pro Rata Bonus under this Section 3.1 and also to a bonus under
the Company’s incentive plan in connection with a Change in Control, Executive
shall be entitled to receive whichever bonus amount is greater and Executive
shall not receive a duplicate bonus pursuant to such Sections.
b.If during the Covered Period, the Executive’s employment with the Company is
terminated, (1) by the Company other than for Cause, or (2) by the Executive for
Good Reason, the Executive shall be entitled to the following:
(i)the Company shall pay the Executive all Accrued Compensation as set forth in
Section 3.2(a);
(ii)the Company shall pay the Executive as severance pay and in lieu of any
further compensation for periods subsequent to the Termination Date, a single
payment in an amount (the “Severance Amount”) in cash equal to three (3.0) times
the sum of (A) the greater of the Executive’s base salary in effect on the
Termination Date or at any time during the 90-day period prior to the Change in
Control (“Base Salary”) and (B) the Bonus Amount.
(iii)The term life insurance coverages provided to Executive at his/her
Termination Date shall be continued at the same level as for active executives
and in the same manner as if Executive’s employment had not terminated,
beginning on the Termination Date and ending on the last day of the severance
period. If the terms of any benefit plan or the laws applicable to such plan do
not permit continued participation by Executive, then the Company will arrange
for





--------------------------------------------------------------------------------

Exhibit 10.5


other coverage(s) satisfactory to Executive at Company’s expense which provides
substantially similar benefits or, at Executive’s election, will pay Executive a
lump sum amount equal to the annual costs of such coverage(s) for the severance
period. A benefit provided under this Section 3.1(b)(iii) shall cease if
Executive obtains other employment and, as a result of such employment, life
insurance benefits are available to Executive.
(iv)If Executive timely elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended ("COBRA")
under the Company’s group medical plan following termination of his/her
employment, the Company will pay Executive a monthly amount equal to the
Company’s subsidy towards the cost of medical coverage for similarly-situated
active employees enrolled in the same coverage in which the Executive was
enrolled at the time of the Termination Date (the “COBRA Subsidy”), as reduced
by any applicable withholding. The Company shall pay the COBRA Subsidy until the
earliest of (a) the date Executive qualifies under another employer-sponsored
medical plan, or (b) the end of the three (3) year period following the
Termination Date.
(v)the Company shall pay in a single payment an amount in cash equal to the
excess of (A) the Supplemental Retirement Benefit (as defined below) had (x) the
Executive remained employed by the Company for an additional three (3.0)
complete years of credited service, (y) Executive’s annual compensation during
each year of such period been equal to Executive’s Base Salary and the Bonus
Amount, and (z) Executive had been fully (100%) vested in his/her benefit under
each retirement plan in which the Executive was a participant, over (B) the lump
sum actuarial equivalent of the aggregate retirement benefit the Executive is
actually entitled to receive under such retirement plans. For purposes of this
Subsection (iv), the “Supplemental Retirement Benefit” shall mean the lump sum
actuarial equivalent of the aggregate retirement benefit the Executive would
have been entitled to receive under the Company’s supplemental executive
retirement plans including, but not limited to, the Acuity Brands, Inc. 2002
Supplemental Executive Retirement Plan (“SERP”), provided, however, if the
Executive has attained at least age 50 and has at least 3 years of credited
service (including the additional years credited under this subsection (iv)) as
of the Termination Date the calculation of the Supplemental Retirement Benefit
shall be made pursuant to the Early Retirement provisions under the SERP,
without regard to the Executive’s attained age or years of credited service. For
purposes of this Subsection (iv), the “actuarial equivalent” shall be determined
in accordance with the actuarial assumptions used for the calculation of
benefits under the SERP as applied prior to the Termination Date in accordance
with such plan’s past practices;
(vi)the Company shall pay in a single payment an amount in cash equal to the
amount the Executive would have received if he remained employed for an
additional three (3.0) years, Executive’s annual compensation during such period
had been equal to Executive’s Base Salary and the Bonus Amount and the Company
had continued to make employer contributions or credits on Executive’s behalf to
each defined contribution plan in which Executive was a participant at the
Termination Date including, without limitation, the Acuity Brands, Inc. 401(k)
Plan (assuming Executive participated in such plan at the maximum permissible
contribution level); and
(vii)(A) the restrictions on any outstanding time-based incentive awards
(including restricted stock and restricted stock units) granted to the Executive
under the Amended and Restated Acuity Brands, Inc. 2012 Omnibus Equity Incentive
Plan or under any other incentive plan or arrangement shall lapse and such
incentive awards shall become one hundred percent (100%) vested, (B) all
time-based stock options and stock appreciation rights granted to the Executive
shall become immediately exercisable and shall become 100% vested (other than
stock





--------------------------------------------------------------------------------

Exhibit 10.5


options that are also subject to Acuity shares of common stock achieving
specified share price targets, which will only become vested and exercisable if
such share price targets have been achieved as of the Termination Date), (C)
Performance Shares/Units granted to Executive shall become 100% vested at target
levels, and (D) the Executive shall have the right to require the Company to
purchase, for cash, any shares of unrestricted stock or shares purchased upon
exercise of any options, at a price equal to the fair market value of such
shares on the date of purchase by the Company.
c.The amounts provided for in Sections 3.1(a) and 3.1(b)(i), (ii), (iv) and (v)
shall be paid within twenty (20) days after the Executive’s Termination Date
(and in no event later than March 15th of the year following the Termination
Date) and all amounts shall be subject to applicable Federal, state and local
tax withholding.
d.The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to the Executive in any subsequent employment except as
provided in Section 3.1(b)(iii).
3.2Code Section 280G.
a.Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to the Executive or
for the Executive's benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Code and would, but for this Section 3.2 be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then prior to making the Covered Payments, a calculation shall be made
comparing (i) the Net Benefit (as defined below) to the Executive of the Covered
Payments after payment of the Excise Tax to (ii) the Net Benefit payable to the
Executive if the Covered Payments are limited to the extent necessary to avoid
being subject to the Excise Tax. Only if the amount calculated under (i) above
is less than the amount under (ii) above will the Covered Payments be reduced to
the minimum extent necessary to ensure that no portion of the Covered Payments
is subject to the Excise Tax (that amount, the “Reduced Amount”). “Net Benefit”
shall mean the present value of the Covered Payments net of all federal, state,
local, foreign income, employment and excise taxes.
b.The Covered Payments shall be reduced in a manner that maximizes the
Executive's economic position. In applying this principle, the reduction shall
be made in a manner consistent with the requirements of Section 409A of the
Code, and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero.
c.Any determination required under this Section 3.2, including whether any
payments or benefits are parachute payments, shall be made by the Company in its
sole discretion. The Executive shall provide the Company with such information
and documents as the Company may reasonably request in order to make a
determination under this Section 3.2. The Company's determination shall be final
and binding on the Executive.


d.It is possible that after the determinations and selections made pursuant to
this Section 3.2 the Executive will receive Covered Payments that are in the
aggregate more than





--------------------------------------------------------------------------------

Exhibit 10.5


the amount provided under this Section 3.2 (“Overpayment”) or less than the
amount provided under this Section 3.2 (“Underpayment”).
(i)In the event that it is established pursuant to a final determination of a
court or an Internal Revenue Service proceeding that has been finally and
conclusively resolved that an Overpayment has been made, then the Executive
shall pay any such Overpayment to the Company together with interest at the
applicable federal rate (as defined in Section 7872(f)(2)(A) of the Code) from
the date of the Executive's receipt of the Overpayment until the date of
repayment.
(ii)In the event that a court of competent jurisdiction determines that an
Underpayment has occurred, any such Underpayment will be paid promptly by the
Company to or for the benefit of the Executive together with interest at the
applicable federal rate (as defined in Section 7872(f)(2)(A) of the Code) from
the date the amount would have otherwise been paid to the Executive until the
payment date.
3.3     If, as a result of Executive’s termination of employment, Executive
becomes entitled to compensation and benefits under this Agreement and under any
Severance Agreement (“Severance Agreement”), between Executive and the Company
or under any severance plan provided by the Company, there shall be no
duplication of benefits and Executive shall only be entitled to receive benefits
under whichever agreement or plan provides Executive the greater aggregate
amount. The Executive will be fully bound by all of the terms and conditions of
the agreement under which he receives benefits. Except as provided in the
preceding sentences, the severance pay and benefits provided for in Sections
3.1(a) and 3.1(b) shall be in lieu of any other severance pay to which the
Executive may be entitled under any Company severance plan, program or
arrangement for a termination of employment covered by such circumstances,
except that if the severance pay of the type referenced in Section 3.1(b)(2) and
provided under such other plans, programs or arrangements is greater than the
amount calculated under Section 3.1(b)(2), then that greater amount and not the
amount under Section 3.1(b)(2) shall be paid.To the extent applicable, this
Agreement is intended to provide for compensation which satisfies the short-term
deferral exemption under Treas. Reg. §1.409A-1(b)(4) and/or the separation pay
exemption under Treas. Reg. §1.409A-1(b)(9). To the extent any benefits
hereunder may be deferred compensation within the meaning of Code Section 409A,
the Company shall have authority to take action, or refrain from taking any
action, with respect to the payments of such benefits under this Agreement that
is reasonably necessary to comply with Code Section 409A. Specifically, the
Company shall have the authority to delay the commencement of payments to “key
employees” of the Company (as determined by the Company in accordance with
procedures established by the Company that are consistent with Code Section
409A) to a date which is six months after the date of Executive’s Termination
Date (and on such date the payments that would otherwise have been made during
such six-month period shall be made) to the extent such delay is required under
the provisions of Code Section 409A. Any reimbursements provided under this
Agreement that constitute deferred compensation within the meaning of Code
Section 409A shall be made or provided in accordance with the requirements of
Code Section 409A, including, without limitation, that (i) in no event shall any
fees, expenses or other amounts eligible to be reimbursed by the Company under
this Agreement be paid later than the last day of the calendar year next
following the calendar year in which the applicable fees, expenses or other
amounts were incurred; (ii) the amount of expenses eligible for reimbursement in
any given calendar year shall not affect the expenses that the Company is
obligated to reimburse in any other calendar year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect; (iii) the
Executive’s right to have the Company pay or provide such reimbursements may not
be liquidated or exchanged for any other benefit; and (iv) in no event shall





--------------------------------------------------------------------------------

Exhibit 10.5


the Company’s obligations to make such reimbursements apply later than the
Executive’s remaining lifetime.
3.4    Notice of Termination. During the Covered Period, any purported
termination by the Company or by the Executive shall be communicated by written
Notice of Termination to the other. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which indicates the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated. For purposes of this
Agreement, no such purported termination shall be effective without such Notice
of Termination.
3.3Trade Secrets and Confidential Information, Non-Disparagement.
a.Executive agrees that he/she shall protect the Company’s and its affiliates’
Trade Secrets and Confidential Information and shall not disclose to any person
or entity, or otherwise use or disseminate, except in connection with the
performance of his/her duties for the Company, any Trade Secrets or Confidential
Information; provided, however, that Executive may make disclosures required by
a valid order or subpoena issued by a court or administrative agency of
competent jurisdiction, in which event Executive will promptly notify the
Company or its affiliates of such order or subpoena to provide the Company or
its affiliates an opportunity to protect their interests. Executive’s
obligations under this Section 3.5 shall apply during his/her employment and
after his/her Termination Date, shall continue through any severance period, and
shall survive any expiration or termination of this Agreement, so long as the
information or material remains Confidential Information or a Trade Secret, as
applicable.
b.Executive further confirms that during his/her employment with the Company,
he/she has not and will not offer, disclose or use on Executive’s own behalf or
on behalf of the Company, any information Executive received prior to employment
by the Company which was supplied to Executive confidentially or which Executive
should reasonably know to be confidential.
c.Nothing in this Agreement prohibits Executive from reporting possible
violations of federal law or regulation to any governmental agency or entity
including but not limited to the Department of Justice, the Securities and
Exchange Commission, Congress, or any Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. Executive does not need the prior authorization of Company to
make any such reports or disclosures, and Executive is not required to notify
Company that Executive has made such reports or disclosures. Notwithstanding any
other provision of this agreement, Executive will not be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that: (A) is made (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (2)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed under seal in a
lawsuit or other proceeding. If Executive files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, Executive may disclose the
Company's trade secrets to Executive’s attorney and use the trade secret
information in the court proceeding if Executive (A) files any document
containing trade secrets under seal; and (B) does not disclose trade secrets,
except pursuant to court order.
d.Executive agrees that he/she will not make any disparaging statements or
comments to any person or entity by any medium, whether oral or written, about
Company, any of its affiliates or any of its respective officers, directors,
employees, shareholders, agents, representatives or independent contractors. Nor
shall Executive communicate to any person or





--------------------------------------------------------------------------------

Exhibit 10.5


entity by any medium, whether oral or written, any information harmful or
adverse to Company, any of its affiliates or any of its respective officers,
directors, employees, shareholders, agents, representatives or independent
contractors. Nothing in this section shall prevent Executive from providing
truthful testimony pursuant to a lawful subpoena or other court order.
4.Non-Competition, Non-Solicitation, Inventions.
4.1Executive acknowledges and agrees that both during his/her employment and for
twelve (12) months after the Termination Date, he/she has not and will not,
directly or indirectly, engage in, provide, or perform any duties or services of
the type conducted, authorized, offered, or provided by Executive in his/her
capacity as an employee on behalf of the Company within twelve (12) months prior
to the Termination Date, on behalf of any person or entity (or in the case of an
entity that is organized into divisions or units, any distinct division or
operating unit of such entity) in the Territory that derives income from
providing goods or services substantially similar to those which comprise the
Company's Business.
4.2Executive acknowledges and agrees that both during his/her employment and for
twenty-four (24) months after the last day of his/her employment with the
Company, Executive has not and will not directly or indirectly solicit Customers
or Sales Agents with whom he/she had Material Contact for the purpose of
providing goods and/or services competitive with the Company’s Business.
Notwithstanding the foregoing, this Section shall not prevent Executive, during
the course of the restricted period referenced above, from soliciting a person
or entity that has since discontinued all business communications with the
Company.
4.3Executive acknowledges and agrees that both during his/her employment and for
twenty-four (24) months after the last day of his/her employment with the
Company, Executive has not and will not, directly or indirectly, whether on
behalf of Executive or others, solicit, lure or attempt to hire away any of the
Company's or its affiliates’ employees or agents. Notwithstanding the foregoing,
this Section shall not prevent Executive from soliciting an employee or agent
that has since discontinued all business dealings with the Company.
4.4Executive does hereby assign to the Company the entire right, title and
interest in any Invention which is or was made or conceived, either solely or
jointly with others, during his/her employment with the Company. Executive
attests that he/she has disclosed or will disclose to the Company all such
Inventions. Executive will, if requested, promptly execute and deliver to the
Company a specific assignment of title for any such Invention and will at the
expense of the Company, take all reasonably required action by the Company to
patent, copyright or otherwise protect the Invention.
5.Successors; Binding Agreement.
2.1This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle the Executive
to compensation from the Company in the same amount and on the same terms as the
Executive would be entitled to hereunder if the Executive were to terminate the
Executive’s employment for Good Reason, except that, for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Termination Date. The term “the Company” as used
herein shall include such successors and assigns. The term “successors and
assigns” as used herein





--------------------------------------------------------------------------------

Exhibit 10.5


shall mean a corporation or other entity acquiring all or substantially all the
assets and business of the Company (including this Agreement) whether by
operation of law or otherwise.
2.2Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his/her beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal personal representative.
6.Fees and Expenses. The Company shall pay all legal fees and related expenses
(including the costs of experts, evidence and counsel) incurred by the Executive
as they become due as a result of (a) the Executive’s termination of employment
(including all such fees and expenses, if any, incurred in contesting or
disputing any such termination of employment), (b) the Executive seeking to
obtain or enforce any right or benefit provided by this Agreement or by any
other plan or arrangement maintained by the Company under which the Executive is
or may be entitled to receive benefits, including, without limitation, the plans
listed on Appendix A in which Executive is participating, or (c) the Executive’s
hearing before the Board as contemplated in Section 2.1 of this Agreement;
provided, however, that the circumstances which result in the Executive
incurring the fees and related expenses occurred on or after a Change in
Control.
7.Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company. All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.
8.Non-Exclusivity of Rights. Except as otherwise specifically provided herein,
nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company or any of its subsidiaries and for which the Executive
may qualify, nor shall anything herein limit or reduce such rights as the
Executive may have under any other agreements with the Company or any of its
subsidiaries. Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan or program of the Company or any of
its subsidiaries shall be payable in accordance with such plan or program,
except as explicitly modified by this Agreement.
9.Settlement of Claims. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Executive or others.
10.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.





--------------------------------------------------------------------------------

Exhibit 10.5


11.Indemnification. During the term of this Agreement and for a period of three
(3) years after Executive’s termination, the Company shall indemnify Executive
and hold Executive harmless from and against any claim, loss or cause of action
arising from or out of Executive’s performance as an officer, director or
employee of the Company or any of its subsidiaries or other affiliates or in any
other capacity, including any fiduciary capacity, in which Executive serves at
the Company’s request, in each case to the maximum extent permitted by law and
under the Company’s Articles of Incorporation and By-Laws (the “Governing
Documents”), provided that in no event shall the protection afforded to
Executive hereunder be less than that afforded under the Governing Documents as
in effect on the date of this Agreement except from changes mandated by law.
During the Term and for a period of three (3) years, Executive shall be covered
by any policy of directors’ and officers’ liability insurance maintained by the
Company for the benefit of its then officers and directors.
12.Termination, Amendments and Modifications. This Agreement may be terminated,
amended or modified only by a writing signed by both parties hereto, which makes
specific reference to this Agreement.
13.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Georgia without giving effect to the
conflict of laws principles thereof. Any action brought by any party to this
Agreement shall be brought and maintained in a court of competent jurisdiction
in Fulton County in the State of Georgia.
14.Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
15.Entire Agreement. This Agreement encompasses the entire agreement of the
parties with respect to the subject matter hereto and supersedes all previous
understandings and agreements between them with respect to the subject matter
hereto, whether oral or written, except that the restrictive covenants in this
Agreement shall not supersede any restrictive covenants set forth in any other
agreement between the Company and Executive (“Other Restrictive Covenants”). To
the extent that the Other Restrictive Covenants conflict with the provisions
contained in this Agreement, the provisions that are more restrictive on
Executive will control. The parties hereby acknowledge and represent, that they
have not relied on any representation, assertion, guarantee, warranty,
collateral contract or other assurance, except those set out in this Agreement,
made by or on behalf of any other party or any other person or entity
whatsoever, prior to the execution of this Agreement.









--------------------------------------------------------------------------------

Exhibit 10.5


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.
ACUITY BRANDS, INC.
By:
/s/ Vernon J. Nagel
 
Vernon J. Nagel
 
Chairman, President & Chief Executive Officer
 
EXECUTIVE
 
 










--------------------------------------------------------------------------------

Exhibit 10.5


APPENDIX A
BENEFIT PLANS AND AGREEMENTS
(Applicable to the Extent Executive Participates in Such Plans and Agreements)


•
Management Cash Incentive Plan

•
Omnibus Stock Incentive Compensation Plan (or similar equity plan)

•
401(k) Plan (or similar ERISA-based deferred compensation plan covering the
Executive)

•
2002 Supplemental Executive Retirement Plan (or similar supplemental retirement
plan covering the Executive)








